[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             May 13, 2008
                              No. 07-13668                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 06-00465-CR-T-24-EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JAIRO GAMBOA-VICTORIA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (May 13, 2008)

Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

     Daniel M. Hernandez, counsel for Jairo Gamboa-Victoria, has filed a motion
to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because our

independent review of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED and Gamboa-Victoria’s convictions

and sentences are AFFIRMED.




                                          2